     CASE 0:15-cv-03332-MJD-SER Document 127 Filed 04/12/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Tawana Henderson, as Trustee for the                       Case No. 15-cv-3332-MJD-SER
Next-of-Kin of Mark Eric Henderson,

                       Plaintiff,

v.

City of Woodbury,
Officer Anthony Ofstead (in his                      ORDER FOR DISMISSAL
individual and official capacity),                     WITH PREJUDICE
Officer Natalie Martin (in her
individual and official capacity),
and Officer Stacey Krech (in her
individual and official capacity),,

                       Defendants.


       Based upon the parties’ Stipulation for Dismissal with Prejudice (Doc. 126) IT IS

ORDERED that this action is DISMISSED WITH PREJUDICE on the merits and without

costs or disbursements to any of the parties.

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: _____________                            ___________________________
                                                Michael J. Davis
                                                United States District Judge
